Citation Nr: 0726549	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  A right knee disorder is not related active military 
service.

2.  A left knee disorder is not related active military 
service. 


CONCLUSION OF LAW

Right and left knee disorders were not incurred in or 
aggravated by active military service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in November 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

A March 1951 service entrance examination noted normal lower 
extremities.  A March 1951 service record noted the veteran's 
complaints of a sore left knee.  The veteran reported a 
history of a thorn sticking into the skin over the left knee.  
Upon examination, there was some tenderness at the site where 
the thorn was located, but no evidence of infection.  An 
October 1953 service record noted that the veteran reported 
pain in his right knee for two weeks, but could not recall a 
specific injury.  He noted that he had been playing football 
recently.  The veteran denied locking in the right knee, but 
reported that he could not flex the right knee as far as the 
left knee.  Upon examination, there was no deformity or 
ecchymosis.  A March 1954 service record noted the veteran's 
complaints of right knee pain in the posterior aspect along 
large ligaments after sitting for a Japanese meal.  Upon 
examination, movement of the right knee was normal, and it 
did not hurt upon extension.  A March 1955 service separation 
examination noted normal lower extremities, and was silent as 
to any complaints of right or left knee disorders.

An August 1979 private medical record noted the veteran's 
complaints that his knees ached, especially the left knee, at 
night and upon standing.  Private treatment records from 
September 1980 through December 1984 reflect complaints of 
swollen knees and general aching in the legs.  X-rays from 
September 1980 showed a moderate amount of fluid in the 
suprapatellar extension of the joint capsule, osteoarthritis 
with minimal narrowing of the joint spaces, and minimal 
spurring.  The diagnosis was degenerative joint disease and 
arthritis.

An April 1985 private medical record notes the veteran's 
complaints of pain and swelling in the right knee since an 
injury sustained in March 1985 when he developed a sudden 
sensation of something crunching or cracking in the right 
knee joint while kneeling down working on a machine.  X-rays 
taken at that time revealed an osteochondral loose body in 
the suprapatellar pouch and underlying subchondral sclerosis 
on both sides of the medial compartment.  The diagnosis was 
osteochondral fracture of the right knee with loose body.

A November 1985 private medical record noted the veteran's 
complaints of sudden catching and locking of the left knee 
when rising from a chair.  The veteran also stated that he 
had aching in both knees and was experiencing occasional 
catching episodes of the right knee.  X-rays of the left knee 
revealed patella baha, spurring about the patellofemoral 
joint, and round ossification in the suprapatellar pouch.  
The impression was loose body of the left knee, and 
arthroscopy of both knees was recommended.

In December 1985, the veteran underwent an arthroscopy of 
both knees.  Degenerative spurring was noted, and a loose 
body was found in the lateral gutter of the left knee, and 
removed.  Medial compartment arthrosis was marked with 
erosions to subchondral bone.  The veteran continued with 
follow-up treatment through October 1986.

A February 1988 private treatment record revealed the 
veteran's complaints of increasing pain and aching in both 
knees.  Examination revealed full extension and flexion of 
both knees, and a varus deformity in both knees.  The 
physician noted that the medial compartments were 
deteriorating symptomatically, and that at some point, total 
knee arthroplasties would be necessary.

An August 1988 private treatment record noted the veteran's 
complaints of aching pain radiating from the back of his left 
hip down to his foot.  The physician noted that the veteran's 
pain sounded more like nerve root pain than arthritis pain.  
A lumbar computerized tomography scan was performed, which 
showed a large spur projecting laterally into the L5 foramen 
from the inferior margin of the L5 vertebra with entrapment 
of the L5 nerve root.  Significant degenerative disk disease 
at L5-S1 was also noted.  The veteran continued with follow-
up treatment through December 1988.

In May 1989 the veteran underwent bilateral total knee 
arthroplasties.  Pre- and post-operative reports diagnosed 
bilateral degenerative arthritis of the knees.  
Post-operative follow-up treatment was accomplished through 
December 1989 with some complaints of knee pain, mostly in 
the right knee.  X-rays from December 1989 showed solid 
fixations of the prosthesis components.


Private treatment records from March 1990 through August 1993 
revealed occasional swelling and soreness in the right knee.  
A March 1994 treatment report revealed the veteran's 
complaints of right knee soreness after he fell and landed on 
the front of his right knee.  X-rays were normal and revealed 
"nothing new."  

A March 1998 private treatment record revealed the veteran's 
complaints of occasional pain in the right knee for the past 
1 to 2 years, especially when doing increased work at his 
job.  Examination revealed swelling with effusion in the 
right knee, and minimal effusion in the left knee.  There was 
moderate medial laxity in both knees.  X-rays of the right 
knee showed subsidence of the medial side of the tibial 
baseplate in the tibia along with narrowing of the medial 
joint space indicating asymmetrical poly wear.  X-rays of the 
left knee showed solid fixation of the prosthesis component.  
The physician noted that the veteran would have to undergo 
revision arthroplasty of the right knee in the future, as he 
had mechanical aseptic loosening of the right tibial 
component along with poly wear.  The physician recommended 
that the revision arthroplasty be postponed, as the veteran's 
pain was not too bothersome.  The veteran continued follow-up 
treatment through March 1999.  In April 1999, the veteran 
underwent revision right total knee arthroplasty with follow-
up treatment through March 2003.

In March 2004, a VA examination was conducted.  The veteran 
reported that the onset of difficulties with his knees began 
1953 when he injured them playing football.  He further 
reported that his knees deteriorated until they were "bone 
on bone" at which time he underwent bilateral total knee 
arthroplasties.  The veteran noted that his left knee has 
remained symptom free since the arthroplasty, but that he 
injured his right knee in 1996 after which further 
difficulties, including excessive wear of the endoprosthesis 
with losing, required revision of the arthroplasty.  The 
veteran reported no current difficulties with his knee 
replacements.  Upon examination, the veteran's knee alignment 
was normal, he walked with a normal-based gait, he could walk 
on his toes and on his heels, range of motion in both knees 
was the same, following exercise the veteran's strength 
remained a 5 on a scale of 1 to 5, his heel to shin 
coordination was intact, and there was no increased 
fatigability following exercise.  Further examination 
revealed mild effusion bilaterally.  The VA examiner 
diagnosed bilateral total knee arthroplasty.


The Board finds that the evidence of record does not support 
a finding of service connection for a right or left knee 
disorder.  The medical evidence shows post service right and 
left knee total replacements and degenerative arthritis.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  
Although there were two inservice complaints of right knee 
pain and one inservice complaint of a thorn in the left knee, 
no other sequelae were noted and the service discharge 
examination noted normal lower extremities.  In addition, 
neither right nor left knee arthritis were diagnosed within 
one year of service discharge.  38 C.F.R. § 3.307.  Moreover, 
the post-service medical evidence does not show evidence of 
current right or left knee disorders related to the veteran's 
active duty service.  See Hickson, 12 Vet. App. at 253.  The 
first medical evidence of right and left knee disorders was 
in August 1979, 24 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Although the veteran 
asserts that his right and left knee disorders are due to 
active service, his testimony is not competent to establish 
such a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, service connection for right 
and left knee disorders is denied.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


